department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-3539-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn attorney from deborah butler assistant chief_counsel field service cc dom fs subject agent for the group this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a company b year year year a company c company d person state person issue s who is the proper party to sign the form_872 for the year and year tax years for company a subsidiaries who is the proper party to sign other documents and receive notices on behalf of company a subsidiaries for the year and year tax years whether the power_of_attorney which refers to the taxpayer as company a subsidiaries is valid conclusion company d formerly company c is the proper party to sign the form_872 for the year and year tax years of company a subsidiaries company d as an alternative agent under temp_reg sec_1_1502-77t a ii should receive the statutory_notice_of_deficiency on behalf of the former company a subsidiaries group for the tax years year and year with regard to any other correspondence the service should either deal separately with each remaining member of the former company a subsidiaries consolidated_group or have these remaining members designate an agent the power_of_attorney which refers to the taxpayer as company a subsidiaries is invalid facts in year company a was the common parent of one consolidated_group company b was the common parent of a second consolidated_group company c was a newly formed wholly owned subsidiary of company b pursuant to an agreement and plan of merger company a merged into company c in an sec_368 reorganization as a result of the merger the former shareholders of company a owned a of company b stock company c survived as a wholly owned subsidiary of company b company c changed its name to company d the former shareholders of company a received cash and stock of company b as a result of formerly owning their shares of company a company b continued to file a consolidated_return the subsidiaries of company a became subsidiaries of company c_corporation now called company d a form_2048 power_of_attorney and declaration of representative was submitted to the service naming person representative for the taxpayer company a subsidiaries for the years year and year the form_2048 was executed by person who was the v p and c f o of company b person is the director of corporate taxes at the same company on the form_2048 person 1's address is the same as that stated above for company a law and analysis law generally the common parent is the sole agent for each member of the consolidated_group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year moreover the common parent is generally the proper party to sign consents and receive all correspondence sec_1_1502-77 under sec_1_1502-77 if the common parent_corporation contemplates dissolution or is about to be dissolved or if for any other reason its existence is about to terminate it must notify the district_director with whom the consolidated_return is filed of such fact and designate another member as agent to act in its place if the notice is not given or not approved the remaining members can designate another member to act as such agent until a notice in writing designating a new agent has been approved by such district_director any notice_of_deficiency or other communication mailed to the common parent shall be considered as been properly mailed to the agent of the group or if such district_director has reason to believe the existence of the common parent has terminated he may deal directly with any member in respect of its liability each member of the group is severally liable for the entire tax of the group sec_1_1502-6 sec_1_1502-77t which applies only to waivers and stat notices provides for alternative agents and applies if the corporation that is the common parent of the group ceases to be a common parent whether or not the group remains in existence under sec_1_1502-77t a a notice_of_deficiency may be mailed to an alternative agent described in sec_1_1502-77t a under sec_1_1502-77t a a waiver of the statute_of_limitations for the former company a group can be given by any of the alternative agent corporations referred to in sec_1_1502-77 under sec_1_1502-77t a ii the alternative agents for the group include a successor to the former common parent in a transaction to which sec_381 applies under sec_381 in the case of an acquisition of assets of a corporation by another corporation in a transfer to which sec_361 applies but only if the transfer is in connection with a reorganization described in subparagraph a c d f or g of sec_368 the acquiring_corporation shall succeed to and take into account as of the date of the transfer specified items of the transferor_corporation in order for the transaction to qualify under sec_368 by reason of the application of sec_368 one corporation the acquiring_corporation must acquire substantially_all the properties of another corporation the acquired_corporation partly or entirely in exchange for stock of a corporation which is in control of the acquiring_corporation the controlling_corporation provided that i the transaction would have qualified under sec_368 if the merger had been into the controlling_corporation and ii no stock of the acquiring_corporation is used in the transaction the foregoing test of whether the transaction would have qualified under sec_368 if the merger had been into the controlling_corporation means that the general requirements of a reorganization under a a such as a business_purpose continuity_of_interest and continuity of business_enterprise must be met in addition to the special requirements of sec_368 sec_1_368-2 analysis the proper party to sign the form 872-issue the issue here is who is the proper party to sign the form_872 for company a and subsidiaries for the year and year tax years generally the common parent is the sole agent for each member of the consolidated_group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year in addition the common parent is generally the proper party to sign consents and receive all correspondence sec_1_1502-77 however company a the common parent of company a subsidiaries is no longer in existence company a merged into company c in an sec_368 reorganization sec_1_1502-77 in the case of executing waivers and receiving notices of deficiency provides for alternative agents and applies if the corporation that is the common parent company a of the group ceases to be the common parent whether or not the group remains in existence under sec_1_1502-77t a ii the alternative agents for the group include a successor to the former common parent in a transaction to which sec_381 applies under sec_381 in the case of an acquisition of assets of a corporation by another corporation in a transfer to which sec_361 applies but only if the transfer is in connection with a reorganization described in subparagraph a c d f or g of sec_368 the acquiring_corporation shall succeed to and take into account as of the date of the transfer specified items of the transferor_corporation one of the requirements for a transaction to qualify under sec_368 is that the transaction would have qualified under sec_368 if the merger had been into the controlling_corporation this requirement means that the general requirements of a reorganization under sec_368 such as a business_purpose continuity of business_enterprise and continuity_of_interest must be met in addition to the special requirements of sec_368 sec_1_368-2 assuming the company a merger into company c qualifies as a reorganization under a d it therefore qualifies as a reorganization under a a a reorganization under a a is a transaction referred to in sec_381 therefore because company c is the acquiring_corporation in an a merger to which sec_381 applies it is the successor to the former common parent company a in a transaction to which sec_381 applies and can act act as the alternative agent of the company a subsidiaries consolidated_group for the tax years at issue under temp_reg sec_1_1502-77t a ii in addition under the state merger statute state stat ann sec_21 a successor is liable for all the debts of its predecessor therefore company d formerly company c is a proper party to sign the form_872 for the company a subsidiaries consolidated_group for the tax years year and year if company d signs the form_872 as an alternative agent under sec_1_1502-77t a ii it will bind itself and any remaining members of the company a subsidiaries return group for the year and year consolidated_tax_liability of the company a subsidiaries return group therefore company d is the proper party to sign the form_872 for the tax years in question in your memo you have stated that the district_director could secure an extension of the statute_of_limitations from each of the remaining members of the company a subsidiaries consolidated_group for the tax years in question in the instant case there is no need for the district_director to secure an extension from each of the remaining members of the former company a subsidiaries consolidated_group for the tax years in question if company d signs the form_872 as an alternative agent under temp_reg sec_1_1502-77t a ii it will bind itself and any remaining members of the company a subsidiaries return group for the year and year consolidated_tax_liability of the company a subsidiaries return group furthermore company d succeeded to the company a assets therefore it would be probably be financially able to satisfy the tax_deficiency of the company a consolidated_group for the tax years year and year by itself if a consent is not obtained from company d under sec_1 t a the service might lose its ability to hold company d liable for the consolidated_tax_liability of the company a subsidiaries return group for the tax years year and year the service has authority to deal directly with each member of the former company a consolidated_group each member of the group is severally liable for the entire tax of the group sec_1_1502-6 in your memo you have made an argument that since company b is the successor parent_corporation as opposed to the successor to the assets of company a in a transaction qualifying under sec_381 it should be treated as the successor to company a the former common parent of the company a subsidiaries consolidated_group and therefore a form_872 should be obtained from it with respect to the consolidated_tax_liability of the company a subsidiaries group for the tax years year and year obtaining the form_872 from company b is erroneous company b has not succeeded to the assets or the liabilities of company a therefore it could not be liable for the tax_liability of company a nor is it an alternative agent under temp_reg sec_1_1502-77t it was not a successor of the old common parent company a it was not the new common parent of the continuing group since the company a group did not continue due to there being no reverse_acquisition or downstream_merger further company b was not a member of the company a and subsidiaries group so it can’t be a designated agent under sec_1 d thus by signing the form_872 company b cannot bind the remaining members of company a subsidiaries for the consolidated_tax_liability of company a subsidiaries for the taxable years year and year in addition for purposes of ease of administration all statutory notices of deficiency with respect to the consolidated_tax_liability of the company a subsidiaries consolidated_group for the tax years year and year should be sent to company d as successor of the former company a and as the alternative agent for the former company a group under temp_reg sec_1_1502-77t a ii since company d will be signing the form_872 it should also be responsible for receiving any notices of deficiency the form_872 should read as follows top of the form_872 company d e i n xx-xxxxx formerly company c as successor_in_interest to company a e i n xx-xxxxx and as alternative agent for the company a e i n xx- xxxxx subsidiaries consolidated_group we recommend that on the front of the form_872 the asterisk should refer to the following this is respect to the consolidated tax of company a e i n xx- xxxxx subsidiaries consolidated_return group for the taxable years year and year in addition the signature block on page of the form_872 should be signed as follows company d as successor_in_interest to company a formerly company c the block should be signed by a current officer of company d please confirm that company d is still in existence at the time the form_872 is signed the proper party to sign and receive other documents-issue who is the proper party to sign documents besides the form_872 and receive notices on behalf of company a subsidiaries for the year and year tax years company d as an alternative agent under temp_reg sec_1_1502-77t a ii has authority to receive the statutory_notice_of_deficiency under temp_reg sec_1 77t a in addition to having authority to sign the form_872 under temp_reg sec_1_1502-77t a on behalf of the remaining members of the former company a subsidiaries group for the tax years year and year therefore company d is the proper party to receive the statutory_notice_of_deficiency on behalf of company a subsidiaries for the taxable years year and year with regard to any other correspondence the service should either deal with each subsidiary separately or have the remaining members of the former company a subsidiaries consolidated_group designate an agent to act for them pursuant to sec_1_1502-77 the designated entity must have been a member of the group for the tax years to which the designation is to apply generally under sec_1_1502-77 all correspondence is usually carried on with the common parent if the common parent is dissolved as in the present case any agent designated under sec_1_1502-77 has the same authority as the original common parent to act for the group similarly if the district_director deals with each subsidiary separately each subsidiary can receive its own separate correspondence company d should also be a party to any settlement agreement with respect to the tax years in question since company d succeeded to the tax_liability of company a company d is responsible for any_tax liability of the company a subsidiaries consolidated_group for the tax years year and year therefore company d should sign any settlement agreement in its successor capacity along with any agent designated by the remaining members of the company a subsidiaries consolidated_group power of attorney-issue does company a and subsidiaries company a have the capacity to authorize a power_of_attorney on its behalf corporate existence and capacity is determined by the law of the state of incorporation oklahoma natural_gas company v state of 273_us_257 302_us_120 in the instant case company a’s state of incorporation is state so the laws of that state must be examined to determine company a’s capacity according to state stat ann sec_21 when a merger has been effected the separate existence of corporate parties to the plan of merger except the surviving corporation shall cease in the instant case the power_of_attorney named company a as the principal but was executed after company a merged into company c at the point of merger company a ceased to exist thus it did not have the capacity to give legally operative consent thus the power_of_attorney is invalid in addition the form_2848 is invalid because it was executed by an officer of company b who presumably was not an officer of company d let alone an officer of the former company a company d formerly company c as the successor of company a is the party for whom a form_2048 should be executed by a current officer of that successor_corporation case development hazards and other considerations litigating hazards in your memo you have stated that because company a went out of existence without making a designation the remaining members of the former company a subsidiaries consolidated_return group could designate a new agent to sign the form_872 with respect to the year and year consolidated_tax_liability for the company a subsidiaries consolidated_return group sec_1 d this designation must be approved by the district_director however for purposes of ease of administration the form_872 can be obtained from company d formerly company c as agent under sec_1 77t a and as a successor to company a as a successor under the state merger statute state stat ann sec_21 company d succeeds to the consolidated_tax_liability of company a for the tax years in question in addition another reason for obtaining the form_872 from company d is that company d formerly company c succeeded to the company a assets therefore company d would probably be financially able to satisfy the tax_deficiency of the company a subsidiaries consolidated_group for the tax years year and year the remaining members at least include all members of the group during the respective tax years at issue less any members that have subsequently gone out of existence or left the group as a precautionary matter the designated agent should be selected from one of the remaining members sec_1 d company d was not a remaining member of the former company a subsidiaries consolidated_return group therefore there is an argument that it cannot be a designated agent for purposes of signing the form_872 the form_2848 as a general power is improper the grant of a power_of_attorney generally creates an agency relationship but is negated where the principal does not have capacity to give legally operative consent production credit ass’n v kehl n w 2d review denied n w 2d wis in other words if an individual lacks the power to enter into some legal relationship then the individual also lacks the power to authorize an agent to enter into that relationship on its behalf miner v n y s dept of correctional ser n y s 2d judgment affirmed n y s 2d future considerations in the future if you intend to send the members of the group other documents other than the stat_notice or if you intend to have the members of the group execute other documents other than the waiver of the statute_of_limitations then since you will have to deal with each member separately it might make sense to have all the remaining members designate an agent per sec_1_1502-77 for all purposes to include the waivers and statutory notices of deficiency this will avoid the situation where there is an alternative agent to act for the group for executing consents and receiving waivers but for purposes of petitioning the tax_court the taxpayers will have to petition on a member by member basis if one of the remaining members is a designated agent per sec_1 d to act for the group in executing the form_872 then an authorized current officer of that corporation should execute the form_872 however even if a new designated agent is selected to act for the members of the group the service should nevertheless also deal with company d in its capacity as the successor of company a if you have any further questions please call daniel heins pincite deborah butler assistant chief_counsel field service by steven hankin special counsel corporate field service corporate cc assistant regional_counsel lc
